Hall, Presiding Judge.
Defendant was charged with murder. The jury found her guilty of voluntary manslaughter and gave her a 7-year sentence. Defendant admits the shooting but contends it was justifiable homicide. The only enumeration argued by defendant is sufficiency of the evidence.
About 8:30 p.m. defendant went to her estranged husband’s apartment to pick up some belongings. She took two guns *131and two girl friends with her. The friends waited in the car. There were several people at the husband’s place and an altercation broke out. Some time after they left (time is extremely vague in this whole affair) defendant said the husband shot his gun into the ceiling and gave her ten minutes to get out—and also beat and choked her. There was then a good deal of to-ing and fro-ing between the living room and bedroom, but finally the husband lay down on the bed with his eyes closed. At this point, claiming to fear for her life, she shot him—twice. She ran out and he "shot at her twice before collapsing. All this happened about 1:30 a.m. She went home and later called the police. She made a statement to the police similar to the outline above. There was no attempt afc the trial to disavow the statement.
Argued January 12, 1970
Decided January 20, 1970
Rehearing denied February 6, 1970.
B. P. Herndon, for appellant.
Lewis B. Slaton, District Attorney, Tony H. Hight, Joel M. Feldman, for appellee.
The evidence authorized a verdict of voluntary manslaughter. Hollis v. State, 97 Ga. App. 145 (6) (102 SE2d 610).

Judgment affirmed.


Been and Evans, JJ., concur.